DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                              IVORY BRUNSON,
                                 Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D13-1758

                              [October 1, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. 12-7949
CF10A.

   Carey Haughwout, Public Defender, and Amy Lora Rabinowitz,
Assistant Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mark Hamel,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, C.J.

   Ivory Brunson pled no contest to possession of cocaine but reserved
the right to appeal the trial court’s dispositive ruling1 on his motion to
suppress. He argues that the search of his person leading to the
discovery of the cocaine was illegal because it was tainted by the illegal
search of a hotel room. We agree and reverse for the reasons discussed
below.



   1   Although the court did not explicitly indicate that its ruling on
Appellant’s motion to suppress was dispositive, “where a motion tests the
suppression of contraband which the defendant is charged with possessing, the
motion is usually considered dispositive” despite the lack of an express finding.
J.J.V. v. State, 17 So. 3d 881, 883 (Fla. 4th DCA 2009). As Appellant was
charged with possession of cocaine and the suppression ruling dealt with the
admissibility of the cocaine, the suppression ruling was dispositive. See Diaz v.
State, 34 So. 3d 797, 801 (Fla. 4th DCA 2010).
   By way of background, Appellant was arrested and charged with
possession of cocaine after officers investigating a tip from hotel
management entered Appellant’s hotel room and found cocaine on his
person. Appellant moved to suppress all evidence found during the
search, arguing that the officers illegally entered the hotel room.

    At the hearing on Appellant’s motion, the arresting officers testified
that they were dispatched to a hotel on the date of Appellant’s arrest,
after management called complaining that one of the rooms was being
used for prostitution and drug use. Upon arriving at the hotel, the
officers spoke with the manager who provided them with the room
number and the name of the person renting the room—Appellant. The
manager also indicated that she saw another man with Appellant.

   The officers went to the room and knocked on the door, and a
“younger black male” answered. The officers asked the man if they could
come in, and the man consented. Once inside, the officers encountered
another male (Appellant) and two females, and noted the presence of
marijuana, pills, and drug paraphernalia. The officers asked who the
room was checked out to, at which point Appellant acknowledged that
the room was his. The officers then asked Appellant if they could search
the room, and Appellant consented. After finding marijuana, crack
cocaine, pills, and a gun, the officers asked to search Appellant’s person.
Once again, Appellant consented and the officers found crack cocaine in
his pocket.

    Based on the foregoing, Appellant argued that the search was invalid
as the officers entered the room without a warrant or valid consent.
Specifically, Appellant argued that the man who answered the door and
allowed the officers in did not have the authority to do so. Moreover, the
officers should have known better because they knew Appellant was
renting the room but did not ask for him when they knocked on the door.

    After considering Appellant’s argument, the trial court agreed that the
officers’ initial search of the hotel room was illegal because a reasonable
person would not conclude that the individual who answered the door
had the authority to consent without confirming that he was the person
renting the hotel room. We agree with this ruling. See Williams v. State,
788 So. 2d 334, 337 (Fla. 5th DCA 2001) (holding that officers’ entry into
a hotel room was illegal based on consent provided by unidentified
woman who answered the door because it was unreasonable for the
officers to assume the woman had the authority to let them in just by
virtue of the fact she answered the door); see also Cooper v. State, 706
So. 2d 369, 371−72 (Fla. 2d DCA 1998) (“The mere fact that an unknown

                                   -2-
person opens the door when a police officer knocks cannot, standing
alone, support a reasonable belief that the person possesses authority to
consent to the officer’s entry.”).

   However, the trial court found that the subsequent search of
Appellant’s person was legal because Appellant consented to the search.
Thus, the court denied Appellant’s motion to suppress the cocaine found
on his person. We disagree with this ruling and reverse.

  In considering the court’s ruling on Appellant’s motion to suppress,
we defer to its findings of fact, but review its legal conclusions de novo.
Castella v. State, 959 So. 2d 1285, 1289 (Fla. 4th DCA 2007).

    “Consent given after police conduct determined to be illegal is
presumptively tainted and deemed involuntary, unless the state proves
by clear and convincing evidence that there was a clear break in the
chain of events sufficient to dissolve the taint.” Navamuel v. State, 12 So.
3d 1283, 1286 (Fla. 4th DCA 2009) (citations and quotations omitted). A
“clear break” occurs when the police inform the suspect of his right to
refuse consent to the subsequent search. Findley v. State, 771 So. 2d
1235, 1237 (Fla. 2d DCA 2000).

   Here, the testimony given at the suppression hearing did not establish
that Appellant was informed of his right to decline the officers’ request to
search his person after the officers illegally entered the room. Therefore,
there was no unequivocal break in the chain of events between the illegal
search and the search of Appellant’s person. Accordingly, Appellant’s
consent is deemed involuntary and the court should have fully granted
Appellant’s motion to suppress.

   Reversed and Remanded.

TAYLOR, J., concurs.
FORST, J., concurs specially with opinion.

FORST, J., concurring.

   I concur in the decision to reverse Appellant’s conviction. The trial
court made two suppression rulings. It first found that “[a] reasonable
person could not conclude [that the individual who answered the door
and invited the officers to enter Appellant’s hotel room had] the apparent
authority to permit consent.” The court then ruled that “the material
that was found upon entering the room based on that consent is going to
be suppressed.” This material included marijuana, pills, and drug

                                    -3-
paraphernalia. The State did not file a cross-appeal of this adverse
suppression ruling. As such, we need not offer our agreement (or
disagreement) with this suppression ruling. See Fla. R. App. P. 9.030(b)
(“District courts of appeal shall review, by appeal . . . .” (emphasis
added)); State ex rel. Cantera v. Dist. Court of Appeal, Third Dist., 555 So.
2d 360, 362 (Fla. 1990) (“An appellate court cannot exercise jurisdiction
over a cause of action where a notice of appeal has not been timely
filed.”). In light of the tainted initial search (per the trial court’s ruling), I
agree with the majority that the contraband found as a result of the
subsequent search of Appellant’s person should have also been
suppressed. In so doing, I do not address the merits of the trial court’s
granting the motion to suppress with respect to the initial search.

                              *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                       -4-